Case 3:19-cr-00087-MHL Document1 Filed 06/17/19 Page 1 of 2 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

UNITED STATES OF AMERICA ) )
) Criminal No. 3:19er OF 7 CMH,
v. )
) Possession of Firearm and Dangerous
TAMMY A. LUEDECKE, ) Weapon in Federal Facility
) (18 U.S.C. § 930(e)(1))
Defendant. )
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:
At all relevant times:

1. The defendant, TAMMY A. LUEDECKE, was within the Spottswood W.
Robinson III and Robert R. Merhige, Jr., Federal Courthouse, in the Eastern District of Virginia.

2. The Spottswood W. Robinson III and Robert R. Merhige, Jr., Federal Courthouse,
is a federal court facility within the meaning of 18 U.S.C. § 930(g)(3).

COUNT ONE

On or about February 14, 2019, in the Eastern District of Virginia, within the Spottswood
W. Robinson III and Robert R. Merhige, Jr., Federal Courthouse, the defendant, TAMMY A.
LUEDECKE, did knowingly possess or cause to be present a firearm in a federal court facility,
to wit: the defendant brought a Glock Model 43 9mm semiautomatic pistol, bearing serial
number ZXB46], into the Bankruptcy Court Clerk’s office in the Spottswood W. Robinson III

and Robert R. Merhige, Jr., Federal Courthouse.
Case 3:19-cr-00087-MHL Document1 Filed 06/17/19 Page 2 of 2 PagelD# 2

(in violation of Title 18, United States Code, Section 930(e)(1)).

G, ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

w Lu Lb va

Kenneth R. Simon, Jr.
Assistant United States ancmey

 
